JOHNSTONE, Justice
(dissenting).
I respectfully dissent from the denial of the petition for the writ of certiorari. Ted Romines’s mental predisposition to the on-the-job-injury, hypertension in this case, does not except his hypertension, a physical injury, from the definition of “injury” in the Workers’ Compensation Act.
“ ‘Preexisting diseases or other predisposition does not prevent compensability. The employer takes the worker as he finds him. It is not necessary that the employment conditions be the sole cause, or dominant cause, so long as they are a contributing cause.’ ”
Ex parte Valdez, 636 So.2d 401, 405 (Ala.1994) (quoting Arthur Larson, The Law of Workmen’s Compensation § 41.64(c) (1991)).
That hypertension can be a physical injury is evident from the majority opinion of the Court of Civil Appeals in this case, Eldeco, Inc. v. Romines, 884 So.2d 867 (Ala.Civ.App.2003). Footnote 4 of that majority opinion states:
“ ‘Hypertension’ is defined as ‘[hjigh blood pressure.’ Stedman’s Medical Dictionary 855 (27th ed.2000). The terms ‘hypertension’ and ‘high blood pressure’ are used interchangeably throughout this opinion.”
Romines, 884 So.2d at 873 n. 4. That majority opinion observes:
“During his testimony, Dr. Oakley read the following excerpt from his letter to the insurer:
“ ‘ “[Romines’s] hypertension ... is labile and severe enough that it affects his health physically. [Ro-mines’s] anxiety is severe enough that it creates a physical problem — reference his hypertension and chest pain.
“ ‘ “Mr. Romines’s primary disabling diagnosis is his anxiety complicated by depression. This exacerbates his hypertension and causes chest pain. This renders him unable to function and in my opinion, this is a permanent disability.” ’ ”
Romines, 884 So.2d at 873 (some emphasis original; some emphasis added; footnote 4 omitted). That majority opinion also discloses the mechanism of Romines’s injury:
“Dr. Oakley also stated that Romines’s ‘stress at work caused him to have the *880problems that [he] was experiencing,’ and that, although the stress did not cause the high blood pressure, it did cause ‘the high blood pressure to be much more difficult to control.’ Dr. Oakley concluded that the stress Ro-mines experienced on the job caused him to be disabled from performing his job.”
Romines, 884 So.2d at 873.